internal_revenue_service number release date index number ------------------------------------ ------------------ ------------------------------------------------------- ------------------------------------------ -------------------------------------------------- department of the treasury washington dc person to contact ------------------- id no ------------------ telephone number ---------------------- refer reply to cc fip b03 - plr-140525-12 date date legend company subsidiary accounting firm law firm state x state y date date date date ------------------------------------------ ------------------------------------------------- ---------------------------- ---------------------- -------------- -------------- ---------------------- ------------------- --------------------------- --------------------------- dear -------------------- this responds to a letter dated date submitted on behalf of company and subsidiary requesting an extension of time under sec_301_9100-1 of the procedure and administration regulations to make an election under sec_856 of the plr-140525-12 internal_revenue_code code to treat subsidiary as a taxable_reit_subsidiary trs of company effective as of date facts company was organized as a state x corporation on date company elected to be taxed as a real_estate_investment_trust reit on its timely filed federal_income_tax return for its taxable_year ended date company was formed to invest primarily in loans secured_by mortgages on commercial and multifamily properties company formed subsidiary as a state y corporation on date subsidiary acquires holds and sells interests in commercial and multifamily real_estate company retained accounting firm to prepare federal_income_tax returns for both company and subsidiary for the taxable_year ended date a tax manager at accounting firm charged with preparing the tax returns asked to see a copy of the form_8875 company and subsidiary are required to file form_8875 to make an election under sec_856 to treat subsidiary as a trs of company company searched company’s files and failed to find a copy of the form_8875 company then contacted law firm which had been retained by company to prepare all the documents to form subsidiary as a trs no record was found that law firm prepared the form_8875 company represents that it intended that subsidiary qualify as a trs from the date of subsidiary’s formation subsidiary’s name includes the acronym trs in addition paragraph of the action by unanimous written consent in lieu of an organizational meeting by the board_of directors a document that is dated date states resolved further that the corporation shall be authorized to elect to qualify as a taxable_reit_subsidiary under the internal_revenue_code company and subsidiary have submitted in support of the requested extension the affidavit of the person initially responsible for preparing the form_8875 company and subsidiary make the following additional representations the request for relief was filed by company and subsidiary before the failure to make the regulatory election was discovered by the internal_revenue_service granting the relief will not result in company or subsidiary having a lower tax_liability in the aggregate for all years to which the regulatory election applies than that company or subsidiary would have had if the election had been timely made taking into account the time_value_of_money company and subsidiary did not seek to alter a return position for which an accuracy-related_penalty has been or could have been imposed under sec_6662 of plr-140525-12 the code at the time company and subsidiary requested relief and the new position requires or permits a regulatory election for which relief is requested being fully informed of the required regulatory election and related tax consequences company and subsidiary did not choose to not file the election law and analysis sec_856 of the code provides that a reit and a corporation other than a reit may jointly elect to treat such corporation as a trs to be eligible for treatment as a trs sec_856 provides that the reit must directly or indirectly own stock in the corporation and the reit and the corporation must jointly elect such treatment the election is irrevocable once made unless both the reit and the subsidiary consent to its revocation in addition sec_856 specifically provides that the election and any revocation thereof may be made without the consent of the secretary in announcement 2001_1_cb_716 the internal_revenue_service service announced the availability of form_8875 taxable_reit_subsidiary election according to the announcement this form is to be used for tax years beginning after for eligible entities to elect treatment as a trs the instructions to form_8875 provide that the subsidiary and the reit can make the election at any time during the tax_year however the effective date of the election depends upon when the form_8875 is filed the instructions further provide that the effective date on the form cannot be more than months and days prior to the date of filing the election or months after the date of filing the election if no date is specified on the form the election is effective on the date the form is filed with the service sec_301_9100-1 of the regulations provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i sets forth rules that the internal_revenue_service generally will use to determine whether under the particular facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies plr-140525-12 than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money conclusion based on the information submitted and representations made we conclude that company and subsidiary have satisfied the requirements for granting a reasonable extension of time to elect under sec_856 to treat subsidiary as a trs of company effective as of date company and subsidiary are granted a period of time not to exceed calendar days from the date of this letter to file a form_8875 to treat subsidiary as a trs of company as of date this ruling is limited to the timeliness of the filing of the form_8875 this ruling’s application is limited to the facts representations code sections and regulations cited herein no opinion is expressed with regard to whether company otherwise qualifies as a reit or whether subsidiary otherwise qualifies as a trs under subchapter_m of the code no opinion is expressed with regard to whether the tax_liability of either company or subsidiary is not lower in the aggregate for all years to which the election applies than such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director’s office will determine such tax_liability for the years involved if the director’s office determines that such tax_liability is lower that office will determine the federal_income_tax effect except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent plr-140525-12 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely k scott brown branch chief branch office of associate chief_counsel financial institutions products enclosures copy of this letter copy for sec_6110 purposes
